EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Wesley Parker on 12 October 2021.
3.	The application has been amended as follows: 
In the claims
In claim 2:
	Change:	“based one”
	To:		“based on one”
In claim 13:
	Change:	“based one”
	To:		“based on one”
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
5.	Claims 1-22 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.
Prior art of Bagherinia (US10,402,965) discloses a method and system for reducing shadow artifacts in OCT angiography images using motion analysis (fig. 3, 10; abstract).  Prior art of Arnold (US2018/0374213) discloses a method and system for analyzing perfusion-weighted medical images using deep neural networks (fig. 2, 7; abstract).  However, nothing in the prior art showed or a method for optical coherence tomography (OCT) imaging, the method comprising: obtaining an OCT dataset of a sample; obtaining an OCT angiography (OCTA) dataset from the OCT dataset; applying a machine-learning algorithm to the OCT dataset and the OCTA dataset to detect one or more shadow artifacts in the sample, wherein the machine-learning algorithm is trained with first training data from first training samples that include manufactured shadows and no perfusion defects and second training data from second training samples that include perfusion defects and no manufactured shadows; and suppressing the shadow artifacts in the OCTA dataset to generate a shadow-suppressed OCTA dataset as required by independent claim 1 and corresponding independent system claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667